                                    UNITED STATES BANKRUPTCY COURT
                                                             DISTRICT OF




In re:                                                              §                   Case No.
                                                                    §
                                                                    §
                      Debtor(s)                                     §


Monthly Operating Report                                                                                                 Chapter 11

Reporting Period Ended:                                      Petition Date:                        Months Pending:

Industry Classification:

Reporting Method:                              Accrual Basis                      Cash Basis

Amounts reported in:                                  Dollars                      Thousands                  Millions

Debtor's Full-Time Employees (current):

Debtor's Full-Time Employees (as of date of order for relief):



Supporting Documentation (check all that apply):
(For jointly administered debtors, any required schedules must be provided for each debtor)


         Statement of cash receipts and disbursements per debtor
         Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit per
         debtor
         Statement of operations (profit or loss statement) per debtor
         Accounts receivable aging per debtor
         Postpetition liabilities aging per debtor
         Statement of capital assets per debtor
         Schedule of payments to professionals
         Schedule of payments to insiders
         All bank statements and bank reconciliations for the reporting period
         Description of the assets sold or transferred and the terms of the sale or transfer



Signature of Attorney or Pro Se Individual                                    Type or Print Name


Date                                                                          Address




STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5
C.F.R. § 1320.4(a)(2) applies.
                        Case
UST Form 11-MOR (3/23/2011)       19-29613-gmh          Doc 451         Filed 05/18/20         Page 1 of 10
GREENPOINT TACTICAL INCOME FUND LLC
Case No: 19-29613
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Operating Report
TIF
              Prior Month End                                                                                        31-Mar                    3-Oct
              Ending Date                                                                                            30-Apr                   30-Apr



              Part 1: Cash Receipts and Disbursements Current Month Cumulative                              Current Month             Cumulative
              a. Cash balance beginning of month                                                                    $37.75
              b. Total receipts (net of transfers between accounts)                                                   $0.00              $25,244.60
              c. Total disbursements (net of transfers between accounts)                                              $0.00              $21,376.00
              d. Cash balance end of month (a+b-c)                                                                  $37.75
              e. Disbursements made by third party for the benefit of the estate                                      $0.00              $24,687.50
              f. Total disbursements for quarterly fee calculation (c+e)                                              $0.00              $46,063.50


              Part 2: Asset and Liability Status Current Month                                              Current Month
              a. Accounts receivable (total net of allowance)                                                         $0.00
              b. Accounts receivable over 90 days outstanding (net of allowance)                                      $0.00
              c. Inventory                                                                                            $0.00
              d Total current assets                                                                            $50,555.75
              e. Total assets                                                                                $93,156,354.68
              f. Postpetition payables (excluding taxes)                                                       $622,688.49
              g. Postpetition payables past due (excluding taxes)                                              $622,688.49
              h. Postpetition taxes payable                                                                           $0.00
              i. Postpetition taxes past due                                                                          $0.00
              j. Total postpetition debt                                                                        $24,884.80
              k. Prepetition secured debt                                                                             $0.00
              l. Prepetition priority debt                                                                            $0.00
              m. Prepetition unsecured debt                                                                           $0.00
              n. Total liabilities (debt)                                                                     $4,706,149.28
              o. Ending equity/net worth                                                                     $88,450,205.40


              Part 3: Assets Sold or Transferred Current Month Cumulative                                   Current Month             Cumulative
              a. Total cash sales price for assets sold/transferred outside the ordinary course
              of business                                                                                             $0.00                   $0.00
              b. Total payments to third parties incident to assets being sold/transferred
              outside the ordinary course of business                                                                 $0.00                   $0.00
              c. Net cash proceeds from assets sold/transferred outside the ordinary course
              of business                                                                                             $0.00                   $0.00


              Part 4: Income Statement (Statement of Operations) Current Month Cumulative                   Current Month             Cumulative
              a. Gross income/sales (net returns and allowances)                                                ($30,181.67)           ($233,163.96)
              b. Cost of goods sold (inclusive of depreciation, if applicable)                                        $0.00                   $0.00
              c. Gross profit (a-b)                                                                             ($30,181.67)           ($233,163.96)
              d. Selling expenses                                                                                     $0.00                   $0.00
              e. General and administrative expenses                                                           $242,925.91            $1,691,824.37
              f. Other expenses                                                                                       $0.00                   $0.00
              g. Depreciation and/or amortization (not included in 4b)                                                $0.00                   $0.00
              h. Interest                                                                                           $91.06                  $197.30
              i. Taxes (local, state, and federal)                                                                    $0.00                   $0.00
              j. Reorganization items                                                                          $197,534.45              $851,745.72
              k. Profit (loss)                                                                                 ($470,733.09)          ($2,776,931.35)




                                       Case 19-29613-gmh                         Doc 451          Filed 05/18/20       Page 2 of 10
GREENPOINT TACTICAL INCOME FUND LLC
Case No: 19-29613
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Operating Report
                                                                                                             Approved                                   Paid
                 Part 5: Professional Fees and Expenses                                           Current Month     Cumulative          Current Month          Cumulative
                 a. Debtor's professional fees & expenses (bankruptcy)                                     $0.00         $56,742.92              $0.00                $0.00
                 b. Debtor's professional fees & expenses (non-bankruptcy)                                 $0.00                $0.00            $0.00                $0.00
                 c. All professional fees and expenses (debtor & committees)                          $36,333.07        $165,354.23              $0.00                $0.00
                 Part 6: Taxes Current Month Cumulative                                                            Current Month                               Cumulative
                 a. Postpetition income taxes accrued (local, state, and federal)                                               $0.00                                 $0.00
                 b. Postpetition income taxes paid (local, state, and federal)                                                  $0.00                                 $0.00
                 c. Postpetition employer payroll taxes accrued                                                                 $0.00                                 $0.00
                 d. Postpetition employer payroll taxes paid                                                                    $0.00                                 $0.00
                 e. Postpetition other taxes accrued (local, state, and federal)                                                $0.00                                 $0.00
                 f. Postpetition other taxes paid (local, state, and federal)                                                   $0.00                                 $0.00
                 Part 7: Questionnaire - During this reporting period:
                 a. Were any payments made on pre-petition debt (other than in the normal                                 No
                 course, to secured creditors or lessors)? (if yes, see instructions)

                 b. Were any payments made outside the ordinary course of business without                                No
                 court approval? (if yes, see instructions)
                 c. Were any payments made to or on behalf of insiders?                                                   No
                 d. Are you current on postpetition tax return filings?                                                  Yes
                 e. Are you current on postpetition estimated tax payments?                                              Yes
                 f. Were all trust fund taxes remitted on a current basis?                                               Yes
                 g. Was there any postpetition borrowing, other than trade credit? (if yes, see                           No
                 instructions)
                 h. Were all payments made to or on behalf of professionals approved by the                               NA
                 court?
                 i. Do you have: Worker's compensation insurance?                                                        Yes
                 If yes, are your premiums current? (if no, see instructions)                                            Yes
                 Casualty/property insurance?                                                                            Yes
                 If yes, are your premiums current? (if no, see instructions)                                            Yes
                 General liability insurance?                                                                             Yes
                 If yes, are your premiums current? (if no, see instructions)                                            Yes
                 j. Has a plan of reorganization been filed with the court?                                               No
                 k. Has a disclosure statement been filed with the court?                                                 No
                 l. Are you current with quarterly US Trustee fees?                                                      Yes



Notes:
           [1]




                                        Case 19-29613-gmh                          Doc 451        Filed 05/18/20                 Page 3 of 10
Debtor's Name                                                                                                 Case No.



Part 8: Individual Chapter 11 Debtors (Only)
        Gross income (receipts) from salary and wages                                    $
        Gross income (receipts) from self-employment                                     $
        Gross income from all other sources                                              $
        Total income in the reporting period (a+b+c)                                     $
        Self-employment related                expenses                                  $
        Unusual or significant unanticipated expenses                                    $
        Total expenses in the reporting period (e+f)                                     $
        Difference between total income and total expenses (d-g)                         $
        List the amount of all postpetition debts that are past due                      $
        Are you required to pay any Domestic Support Obligations in 11 U.S.C
                                                                                         Yes        No
        section 1129(a)(14)?
        If yes, have all Domestic Support Obligation payments required under
                                                                                         Yes        No
        11 U.S.C section 1129(a)(14) been made?




I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report by the debtor.

Signature of Debtor or Authorized Individual                                   Type or Print Name of Signer



Title                                                                          Date




                        Case
UST Form 11-MOR (3/23/2011)             19-29613-gmh       Doc 451      Filed 05/18/20               Page 4 of 10
                                                                                                                            Greenpoint Monthly Operating Report 2004



GREENPOINT TACTICAL INCOME FUND LLC                                                                                                STATEMENT UNAUDITED DRAFT
Case No:                19-29613
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Receipts and Disbursements

Type                                     Posted Date     Serial Number   Counterparty                               Notes        Receipt          Disbursement

                                                                                            N/A

Excluding Transfers                                                                                                                        0.00             0.00




Case 19-29613-gmh
Doc 451
Filed 05/18/20
Page 5 of 10
                                                                         Prepared by MorrisAnderson & Associates, Ltd.
5/12/2020                                                                                Confidential                                                     Page 1 of 1
                                                                                                                                     Greenpoint Monthly Operating Report 2004

GREENPOINT TACTICAL INCOME FUND LLC                                                                                                  STATEMENT UNAUDITED DRAFT
Case No: 19-29613
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Balance Sheet
TIF
                                                                Oct 31, 19   Nov 30, 19      Dec 31, 19   Jan 31, 20    Feb 29, 20      Mar 31, 20     Apr 30, 20
ASSETS
      Current Assets
          Checking/Savings
              Cash at Bank
                  Metropolitan Comm Bk 3910097529
              Total Cash at Bank
          Total Checking/Savings
          Other Current Assets
              Professional Retainers
          Total Other Current Assets
      Total Current Assets
      Other Assets
          Intangible Assets
              Algorithm Use-Financial Purpose
          Total Intangible Assets
          Invest in Portfolio Companies
              Invest in WellBe Inc-Cost
              Invest in WellBe Inc-MTM
          Total Invest in Portfolio Companies
          Invest in Subsidiaries
              Invest in GP Burlington Rd LLC
                  Invest in GP Burlington Rd-MTM
                  Invest in GP Burlington Rd-PIC
              Total Invest in GP Burlington Rd LLC
              Invest in GP Church St LLC
                  Invest in GP Church St-MTM
                  Invest in GP Church St-PIC
              Total Invest in GP Church St LLC
              Invest in GP Device LLC
                  Invest in GP Device LLC-MTM
                  Invest in GP Device LLC-PIC
              Total Invest in GP Device LLC
              Invest in GP Informatics LLC
              Total Invest in GP Informatics LLC
              Invest in GP Rare Earth
                  Invest in GP Rare Earth-MTM
                  Invest in GP Rare Earth-PIC
              Total Invest in GP Rare Earth
              Invest in GP South 27th St LLC
                  Invest in GP South 27th St-MTM
                  Invest in GP South 27th St-PIC
              Total Invest in GP South 27th St LLC
              Paladin Sustainable Infra Corp
                  AmTrust Biochemical
                       AmTrust Biochemical - MTM
                       AmTrust Biochemical - Other
                  Total AmTrust Biochemical
                  US Particle
                       USP - US Particle
                             US Particle - USP MTM
                             USP - US Particle - Other
                       Total USP - US Particle
                  Total US Particle
              Total Paladin Sustainable Infra Corp
          Total Invest in Subsidiaries
          Physical Assets Inventory
              Steinway Piano Inventory
                  Steinway Piano 235512
                  Steinway Piano 337415
                  Steinway Piano 362126
                  Steinway Piano F
                  Steinway Piano G
                  Steinway Piano H




                                              Case 19-29613-gmh      Doc
                                                              Prepared      451 Filed
                                                                       by MorrisAnderson      05/18/20
                                                                                         & Associates, Ltd.            Page 6 of 10
5/12/2020                                                                            Confidential                                                                   Page 1 of 3
                                                                                                                                                    Greenpoint Monthly Operating Report 2004

GREENPOINT TACTICAL INCOME FUND LLC                                                                                                                 STATEMENT UNAUDITED DRAFT
Case No: 19-29613
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Balance Sheet
TIF
                                                                    Oct 31, 19     Nov 30, 19       Dec 31, 19       Jan 31, 20      Feb 29, 20        Mar 31, 20     Apr 30, 20
                     Steinway Piano I
                     Steinway Piano J
                     Steinway Piano K
               Total Steinway Piano Inventory
               Steinway Piano Inventory-MTM
          Total Physical Assets Inventory
          Promissory Notes Receivable
               Promissory Notes Rec-AT
               Promissory Notes Rec-B&K 27-2
               Promissory Notes Rec-B&K 27th
               Promissory Notes Rec-B&K Allent
               Promissory Notes Rec-Hoffman
               Promissory Notes Rec-Root
               Promissory Notes Rec-USP
          Total Promissory Notes Receivable
      Total Other Assets
TOTAL ASSETS                                                       93,367,019.47   93,327,437.70    93,275,154.65   93,246,917.33   93,219,162.02     93,186,536.35   93,156,354.68
LIABILITIES & EQUITY
      Liabilities
          Current Liabilities
               Accounts Payable
                     Accounts Payable
               Total Accounts Payable
               Other Current Liabilities
                     Due to/from Related Entities
                          Due to/from GMF
                          Due to/from GP Rare Earth
                     Total Due to/from Related Entities
                     H Informatics Fee Payable
                     HFO Informatics Fee Payable
                     Management Fee Payable
                          Management Fee Payable-CF
                          Management Fee Payable-GAM
                     Total Management Fee Payable
                     Other Accrued Liabilities
                     Postpetition Note Payable
                     Prepetition Liabilities STC
                     Prof Fees Liability
                          Prof Fees Liability-Legal
                          Prof Fees Liability-Restructuri
                          Prof Fees Liability-Tax
                     Total Prof Fees Liability
                     Redemptions Payable
                          Redemptions Payable- Unit A
                          Redemptions Payable- Unit B
                     Total Redemptions Payable
               Total Other Current Liabilities
          Total Current Liabilities
      Total Liabilities
      Equity
          Retained Earnings
          Retained Earnings-Income Alloc
          Total Unit A Shareholders
          Total Unit B Shareholders
          Net Income
      Total Equity
TOTAL LIABILITIES & EQUITY                                         93,367,019.47   93,327,437.70    93,275,154.65   93,246,917.33   93,219,162.02     93,186,536.35   93,156,354.68




                                                 Case 19-29613-gmh      Doc
                                                                 Prepared      451 Filed
                                                                          by MorrisAnderson      05/18/20
                                                                                            & Associates, Ltd.                      Page 7 of 10
5/12/2020                                                                                   Confidential                                                                              Page 2 of 3
                                                                                                                                    Greenpoint Monthly Operating Report 2004

GREENPOINT TACTICAL INCOME FUND LLC                                                                                                             STATEMENT UNAUDITED DRAFT
Case No:  19-29613
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Income Statement
TIF
                                                         Oct 4 - 31, 19    Nov 19          Dec 19        Jan 20        Feb 20          Mar 20         Apr 20         TOTAL

      Ordinary Income/Expense
              Income
                  Dividend Income
                         Dividend Income-Summit CU
                  Total Dividend Income
                  Unrealized G/L
                         Unrealized G/L-GP Rare Earth
                  Total Unrealized G/L
              Total Income
          Gross Profit
              Expense
                  H / HFO Informatics Fees
                  Interest Expense
                  Management Fee
                         Management Fee-CF
                         Management Fee-GAM
                  Total Management Fee
                  Miscellaneous Expense
                  Professional Fees
                         Professional Fees-Accounting
                         Professional Fees-Legal
                         Professional Fees-Tax
                  Total Professional Fees
              Total Expense
      Net Ordinary Income
      Other Income/Expense
          Other Expense
              Restructuring
          Total Other Expense
      Net Other Income
Net Income                                                 -382,570.57    -436,404.91     -260,609.45   -340,869.03   -485,205.74    -400,538.56     -470,733.09   -2,776,931.35




                                          Case 19-29613-gmh
                                                         PreparedDoc  451 Filed
                                                                 by MorrisAnderson      05/18/20
                                                                                   & Associates, Ltd.                   Page 8 of 10
5/12/2020                                                                           Confidential                                                                    Page 3 of 3
Case 19-29613-gmh   Doc 451   Filed 05/18/20   Page 9 of 10
Case 19-29613-gmh   Doc 451   Filed 05/18/20   Page 10 of 10
